DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 01/14/2022 and the Preliminary Amendment filed on 01/14/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10102587. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites the same invention as that in the Patent, only in different arrangement of independent and dependent claims. For example, claim 7 of the instant application is patently indistinct from claim 1 of the Patent.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-26, 29, 30 and 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a system and methods, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
generating, by a mobile device communicatively connected to a network and associated with a driver or an insured and located inside an insured vehicle during a vehicle accident, time- stamped accident data associated with the vehicle accident involving the driver, the time- stamped accident data including vehicle telematics data generated before, during, and after the vehicle accident by the mobile device of the driver; 
immediately transmitting, from the mobile device to one or more remote servers located remotely from the mobile device and communicatively connected to the network via wireless communication, the time-stamped accident data following the vehicle accident; 
analyzing, by the one or more remote servers, the time-stamped accident data to determine an indication of a change in speed of the insured vehicle during the vehicle accident based upon the telematics data; and 
automatically and remotely determining, by the one or more remote servers and based upon the analysis of the accident data, a severity of damage to the insured vehicle based at least upon the change in speed of the insured vehicle as determined by the time-stamped accident data generated by the mobile device located inside the insured vehicle.
generating, by the one or more remote servers, an estimated insurance claim based upon the determined severity of the damage to the insured vehicle.
collecting data associated with, or generated by, the insured vehicle or a computer system of the insured vehicle;
collecting data associated with, or generated by, a vehicle other than the insured vehicle.
collecting data associated with, or generated by, vehicle- to-vehicle (V2V) communication.
collecting data associated with, or generated by, roadside equipment or infrastructure located near a location of the vehicle accident.
a mobile device communicatively connected to a network, the mobile device associated with a driver or an insured and located inside an insured vehicle during a vehicle accident, wherein the mobile device is configured to:
one or more processors of the remote server located remotely from the mobile device and communicatively connected to the network; and one or more memories storing instructions that, when executed by the one or more processors, cause the one or more processors to:
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers capturing and analyzing accident data but for the recitation of generic computer components. That is, other than reciting generic computing language such as “computer-implemented”, “ by a mobile device communicatively connected to a network”, “to one or more remote servers located remotely … communicatively connected to the network via wireless communication”, “automatically” and “by the one or more remote servers”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of capturing and analyzing accident data. For example, but for the aforementioned generic computing language, “generating, by a mobile device communicatively connected to a network and associated with a driver or an insured and located inside an insured vehicle during a vehicle accident, time- stamped accident data associated with the vehicle accident involving the driver, the time- stamped accident data including vehicle telematics data generated before, during, and after the vehicle accident by the mobile device of the driver” in the context of the claimed invention encompasses one or more person manually generating the time-stamped accident data associated with the vehicle accident involving the driver; 
but for the aforementioned generic computing language, “immediately transmitting, from the mobile device to one or more remote servers located remotely from the mobile device and communicatively connected to the network via wireless communication, the time-stamped accident data following the vehicle accident” in the context of the claimed invention encompasses one or more person manually sending the time-stamped accident data to one or more servers;
but for the aforementioned generic computing language, “analyzing, by the one or more remote servers, the time-stamped accident data to determine an indication of a change in speed of the insured vehicle during the vehicle accident based upon the telematics data” in the context of the claimed invention encompasses one or more person manually analyzing the time-stamped accident data to determine an indication of a change in speed of the insured vehicle during the vehicle accident based upon the telematics data;
but for the aforementioned generic computing language, “automatically and remotely determining, by the one or more remote servers and based upon the analysis of the accident data, a severity of damage to the insured vehicle based at least upon the change in speed of the insured vehicle as determined by the time-stamped accident data generated by the mobile device located inside the insured vehicle” in the context of the claimed invention encompasses one or more person manually determining the severity of damage to the insured vehicle based on the change in speed;
but for the aforementioned generic computing language, “generating, by the one or more remote servers, an estimated insurance claim based upon the determined severity of the damage to the insured vehicle” in the context of the claimed invention encompasses one or more person manually generating the estimated insurance claim;
but for the aforementioned generic computing language, “collecting data associated with, or generated by, the insured vehicle or a computer system of the insured vehicle” in the context of the claimed invention encompasses one or more person manually collecting the data;
but for the aforementioned generic computing language, “collecting data associated with, or generated by, a vehicle other than the insured vehicle” in the context of the claimed invention encompasses one or more person manually collecting the data;
but for the aforementioned generic computing language, “collecting data associated with, or generated by, vehicle- to-vehicle (V2V) communication” in the context of the claimed invention encompasses one or more person manually collecting the data;
but for the aforementioned generic computing language, “collecting data associated with, or generated by, roadside equipment or infrastructure located near a location of the vehicle accident” in the context of the claimed invention encompasses one or more person manually collecting the data.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice, such as capturing and analyzing accident data but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of a mobile device to perform the generating, collecting and transmitting steps and the additional element of a processor to perform the analyzing, determining and generating steps. The mobile device and processor in the above steps are recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device to capture accident data and a processor to analyze accident data amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes collecting and transmitting data remotely. (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. The recited ordered combination of additional elements includes a mobile device performing the data capturing step of the Judicial Exception and sending the captured data to a generic processor for analyzing. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 21-26, 29, 30 and 33-38 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 25, 29, 33, 34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina III et al (US 8260639) in view of Amigo et al (US 20110153367).

	As per claim 21, Medina III teaches a method comprising:
	generating, by a mobile device communicatively connected to a network and associated with a driver or an insured and located inside an insured vehicle during a vehicle accident, time- stamped accident data associated with the vehicle accident involving the driver, the time- stamped accident data including vehicle telematics data generated before, during, and after the vehicle accident by the mobile device of the driver; (See Medina III Col. 3 Line 32-57, Col 4 Line 23-51, Col. 5 Line 10-56 and Col. 8 Line 10-27)
	immediately transmitting, from the mobile device to one or more remote servers located remotely from the mobile device and communicatively connected to the network via wireless communication, the time-stamped accident data following the vehicle accident; (See Medina III Col. 9 Line 23-43)
	Medina III does not teach, but Amigo teaches:
	analyzing, by the one or more remote servers, the accident data to determine an indication of a change in speed of the insured vehicle during the vehicle accident based upon the telematics data; (See Amigo at least Paragraph 0081)
automatically and remotely determining, by the one or more remote servers and based upon the analysis of the accident data, a severity of damage to the insured vehicle based at least upon the change in speed of the insured vehicle as determined by the time-stamped accident data generated by the mobile device located inside the insured vehicle. (See Amigo at least Paragraph 0081)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mobile insurance system taught by Medina III with teaching from Amigo to determine likely severity of an accident based on change in speed. One of ordinary skill in the art would have been motivated as the amount of deceleration (change in speed) is mathematically correlated to the amount of force one sustained in accident.

As per claims 22 and 33, Medina Ill in view of Amigo teaches:
	wherein generating the time- stamped accident data further includes collecting data associated with, or generated by, the insured vehicle or a computer system of the insured vehicle. (See Medina III Col. 3 Line 32-57, Col 4 Line 23-51, Col. 5 Line 10-56, and Col. 8 Line 10-27)

As per claims 23 and 34, Medina Ill in view of Amigo teaches:
	wherein generating the time- stamped accident data further includes collecting data associated with, or generated by, a vehicle other than the insured vehicle. (See Medina III Col. 3 Line 32- 57, Col 4 Line 23-51, Col. 5 Line 10-56, and Col. 8 Line 10-27)

As per claims 25 and 36, Medina Ill in view of Amigo teaches:
	wherein generating the time- stamped accident data further includes collecting data associated with, or generated by, roadside equipment or infrastructure located near a location of the vehicle accident. (See Medina III Col. 3 Line 32-57, Col 4 Line 23-51, Col. 5 Line 10-56, and Col. 8 Line 10-27, cell tower.)

	Claims 24 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Medina III et al. (US 8260639) in view of Amigo et al. (US 20110153367) further in view of SEO et al. (US 2014/0063064)

As per claims 4 and 15, Medina III in view of Amigo teaches:
wherein the accident data includes data associated with, or generated by, a vehicle other than the insured vehicle. (See Medina III Col. 2 Line 61-67, Col. 3 Line 32- 57, Col 4 Line 23-51, Col. 5 Line 10-56, and Col. 8 Line 10-27)
but does not teach wherein the accident data includes data associated with, or generated by, vehicle-to-vehicle (V2V) communication.
SEO teaches obtaining accident information from the other vehicle via a vehicle to vehicle (V2V) communication network. (See SEO Paragraph 0223)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the claim initiation method taught by Medina III in view of Amigo with teaching from SEO to obtaining accident information from the other vehicle via a vehicle to vehicle (V2V) communication network. One of ordinary skill in the art would have been motivated as using V2V communication to obtain information reduces the possible chance of confrontation during a stressful event like automobile accident.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698